          Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 1 of 9



 1   David B. Rosenbaum, No. 009819
     Eric M. Fraser, No. 027241
 2   Travis C. Hunt, No. 035491
     OSBORN MALEDON, P.A.
 3   2929 N. Central Avenue, 21st Floor
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     drosenbaum@omlaw.com
 5   efraser@omlaw.com
     thunt@omlaw.com
 6
     Andrew G. Strickland (pro hac vice)
 7   William B. Dyer, III (pro hac vice)
     LEE & HAYES, P.C.
 8   75 14th Street, Ste 2500
     Atlanta, GA 30309
 9   andrew.strickland@leehayes.com
     bill.dyer@leehayes.com
10
     Attorneys for Defendant
11
12
                           IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF ARIZONA
14
     EcoFasten Solar, LLC, a Delaware limited        No. CV-19-5750-PHX-MTL
15   liability company
16                   Plaintiff,                      DEFENDANT’S RESPONSE TO
                                                     COURT’S ORDER TO SHOW CAUSE
17   v.
18   Unirac, Inc., a New Mexico corporation,
19                   Defendant.
20
21            Defendant Unirac, Inc. (“Unirac”) hereby submits this Response to the Court’s
22   Order to Show Cause, which ordered Unirac to show cause why its attorney, Philip
23   Woo, “should not be sanctioned for practicing in this case without being admitted pro
24   hac vice.” (Doc. 58) (“Order”)
25   I.       INTRODUCTION
26            Unirac respectfully submits that the Court should not sanction Mr. Woo because
27   he has not practiced in the District or appeared or participated in this case within the
28   meaning of LRCiv 83.1. Mr. Woo’s only connection to this case involved his
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 2 of 9



 1   participation in a private, out-of-district mediation that covered other proceedings in
 2   which Mr. Woo has appeared as counsel of record. Although this mediation discharged
 3   the Court’s requirement that the parties engage in good-faith settlement discussions,
 4   participating in the private mediation did not require Mr. Woo to appear in this case or
 5   apply for admission pro hac vice in this District.
 6   II.    BACKGROUND
 7          This lawsuit between Unirac and EcoFasten is only part of a broader dispute that
 8   encompasses multiple proceedings in various district courts located in four different
 9   states, and before the U.S. Patent and Trademark Office (“USPTO”). These proceedings
10   include:
11          •      Rillito River Solar LLC d/b/a EcoFasten Solar v. Bamboo Industries, LLC,
12                 No. 2:17-cv-00181-TLN-CKD (E.D. Cal.) (the “Eastern District of
13                 California Action”);
14          •      EcoFasten Solar, LLC v. Unirac, Inc., No.: 2:19-cv-05750-MTL (D. Ariz.)
15                 (the present litigation or “Arizona Action”);
16          •      EcoFasten, LLC v. Unirac, Inc., No. 1:20-cv-01008-LF-JFR (D.N.M.) (the
17                 “New Mexico Action”);
18          •      Unirac, Inc. v. EcoFasten Solar, LLC and Esdec, Inc., No. 1:21-cv-00058
19                 (D. Del.) (the “Delaware I Action”);
20          •      Unirac, Inc. v. EcoFasten Solar, LLC and Esdec, Inc., No. 1:21-cv-00059
21                 (D. Del.) (the “Delaware II Action”);
22          •      Unirac, Inc. v. Wencon Development, Inc. d/b/a QuickMount PV Corp.
23                 and Esdec, Inc., No. 3:21-cv-00478 (N.D. Cal.) (the “Northern District of
24                 California Action”);
25          •      Unirac, Inc. v. EcoFasten Solar, LLC, No. IPR2021-00532, challenging
26                 U.S. Pat. No. 10,763,777 (the “’777 IPR Proceeding”); and
27          •      Unirac, Inc. v. EcoFasten Solar, LLC, No. IPR2021-00733, challenging
28                 U.S. Pat. No. 10,676,929(the “’929 IPR Proceeding”).

                                                  2
         Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 3 of 9



 1           In an attempt to resolve at least some of these proceedings of the broader dispute,
 2   and certainly more than just the present litigation, the parties, of their own accord,
 3   agreed to enter into private mediation.1 See Doc. 35 at 4; Doc. 35-1 at 2, Ex. B at 1;
 4   Doc. 41 at 4. Unirac and EcoFasten hired a private mediator, Michael J. Powell, based
 5   in Atlanta, Georgia, and memorialized their agreement in a Mediation Agreement. Id.
 6   Both sides contemplated that the mediation would potentially resolve disputes beyond
 7   just the District of Arizona. See Doc. 35 at 4; Doc. 41 at 4.
 8           The mediation session occurred on January 27, 2021, via videoconference with
 9   most or all attendees participating from their respective home states, including Georgia,
10   New Mexico, Indiana, California, and Arizona. Sean O’Hara and Marshall Green
11   attended for EcoFasten; Mr. Woo, Andrew Strickland, Gary Wiegmann, and Ernest
12   Gallegos attended for Unirac. Doc. 35-1, ¶¶ 10-11. Mr. Strickland is counsel of record
13   in the present litigation, as well as in the Eastern District of California, the New Mexico,
14   the Delaware I, the Delaware II, and the Northern District of California Actions. Mr.
15   Woo is counsel of record for the ’777 and ’929 IPR Proceedings2 challenging patents
16   asserted in the New Mexico Action, as well as the Delaware I, the Delaware II, and the
17   Northern District of California Actions. Mr. Woo either is admitted in those
18   jurisdictions or has been admitted pro hac vice.
19
20   ///
21   ///
22
23
24   1
      While the Court’s Scheduling Order for this case required that “All parties and their
25   counsel shall meet in person and engage in good faith settlement talks,” it did not order
     that Unirac and EcoFasten mediate, nor did it order that such settlement talks cover more
26   than the dispute of the present litigation. Doc. 18 at 9.
27   2
      The petitions for the ’777 IPR Proceeding and the ’929 IPR Proceeding were filed on
28   February 12, 2021 and March 20, 2021, respectively.

                                                   3
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 4 of 9



 1   III.   ANALYSIS
 2          A.     Only Attorneys Who Practice in the District, or Appear for and
                   Participate in a Particular Case, Need to Be Admitted.
 3
 4          Attorney admission in this District is governed by LRCiv 83.1. Under LRCiv
 5   83.1(b), “only members of the bar of this Court may practice in this District.” (Emphasis
 6   added.) Under LRCiv 83.1(b)(2), “[a]n attorney who is admitted to practice in another
 7   U.S. District Court, and who has been retained to appear in this Court may, upon written
 8   application and in the discretion of the Court, be permitted to appear and participate in a
 9   particular case.” (Emphases added.)
10          Under these rules, therefore, an attorney need not be admitted (whether to the
11   District’s bar or pro hac vice) unless the attorney practices in the District or appears and
12   participates in a case pending in the District.
13
            B.     Mr. Woo Has Not Practiced in the District or Appeared or
14                 Participated in This Case.
15          Mr. Woo has not practiced in the District or appeared for or participated in this
16   case. Unirac is represented in this case by attorneys from Osborn Maledon, P.A. and
17   Lee & Hayes, P.C., all of whom are either admitted to practice in this District or
18   admitted pro hac vice. As the record of the case itself shows, Mr. Woo has not signed
19   any pleadings, briefs, or other papers filed in the present litigation. Nor has Mr. Woo
20   argued or appeared before the Court for this matter. Moreover, he has not served or
21   signed any discovery requests or responses. Declaration of Andrew G. Strickland
22   (“Strickland Decl.”), ¶3. Nor has Mr. Woo taken, defended, or attended any depositions
23   in connection with this litigation. Id. Because Mr. Woo has not practiced in the District
24   or appeared or participated in this case, LRCiv 83.1 did not require him to apply for
25   admission pro hac vice.
26
27   ///
28

                                                   4
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 5 of 9



 1          C.     Mr. Woo’s Participation in the Private Mediation did Not Require
                   Him to be Admitted Pro Hac Vice in this District.
 2
            While Mr. Woo participated in the mediation between the parties, such activity
 3
     did not constitute the practice of law in this District or the State of Arizona for a number
 4
     of reasons.
 5
                   1.      The Private Mediation Was Not Conducted in Arizona, and Did Not
 6                         Involve Court Personnel or Facilities

 7          The mediation session between the parties that occurred on January 27, 2021 was
 8   not held in any of the District of Arizona’s courthouses. Doc. 35, at 6; Doc. 35-1 at ¶ 3;
 9   Doc. 41-1 at ¶ 2. Nor was the mediation conducted before, or involve, any court
10   personnel, such as a magistrate judge. Doc. 35-1, Ex. B. The mediation was not
11   governed by Arizona law. Id., Ex. B at 2. Indeed, none of the mediation proceedings,
12   including pre-mediation meetings and the actual session, were held within this
13   District. Id., Ex. B at 1-2.
14          Instead, this was a private mediation agreed to by the parties, involving a private
15   mediator, Michael J. Powell, based in the State of Georgia. Doc. 35-1 at 2 (“The parties
16   ultimately agreed to mediate with Michael J. Powell….”). Pursuant to the Mediation
17   Agreement, the mediation session was conducted virtually, as the agreement provided:
18   “The mediation will be held beginning at 10:30 a.m. (Eastern) on January 27, 2021 by
19   video conference (technology provider to be determined and agreed upon by counsel and
20   the mediator).” Doc. 35-1, Ex. B at 1; see also Doc. 35-1, at 6 (“the mediation [was]
21   conducted by GoToMeeting videoconference”); Doc. 41-1. Each party also agreed to
22   have a separate, ex parte, confidential pre-mediation conference with the mediator,
23   conducted via telephone. Doc. 35-1, Ex. B at 2.
24          Almost all of the participants in the mediation, including the mediator himself,
25   were located outside this District during the actual mediation session. The mediator, Mr.
26   Powell, along with one of Unirac’s counsel (Mr. Strickland), were in the State of
27   Georgia during the mediation session. See Doc. 41-1, at 2. Unirac’s other
28   representatives, Ernest Gallegos, Gary Wiegmann, and Mr. Woo, participated in the

                                                  5
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 6 of 9



 1   mediation session from the States of New Mexico, Indiana, and California, respectively.
 2   Strickland Decl, ¶ 4. Furthermore, “neither the mediator nor Unirac’s representatives
 3   were present in this District or the State of Arizona for Unirac’s pre-mediation
 4   conference.” Id.
 5          Moreover, the mediation itself was not conducted under Arizona law. Rather the
 6   Mediation Agreement provided that the “mediation is considered by all parties to be
 7   compromise/settlement negotiations within the meaning of Georgia Law, the Federal
 8   Rules of Evidence and LR NDGa 16.7 (or similarly applicable United States District
 9   Court local rule).” Doc. 35-1, Ex. B at 2. (emphasis added).
10                 2.     The Only Connections to the District Did Not Require Mr. Woo to
                          Appear Pro Hac Vice.
11
12          There were only two connections to the District of Arizona: (1) the mediation
13   was intended to cover this case pending in the District (along with other disputes
14   pending outside of the District) and, inter alia, satisfy the Court’s requirement to hold
15   good-faith settlement discussions, and (2) some of EcoFasten’s representatives were
16   present within the District. But these facts do not bring Mr. Woo’s conduct within the
17   requirements of LRCiv 83.1.
18          Both sides unquestionably contemplated that the mediation could resolve cases
19   outside the District. The mediator’s engagement letter even expressly included the New
20   Mexico Action. Strickland Decl., ¶ 6. Furthermore, both Unirac and EcoFasten
21   acknowledge in their papers that the mediation was intended to cover more than the
22   Arizona Action. See Doc. 35 at 4; Doc. 41 at 4. EcoFasten itself admitted: “counsel for
23   the parties recognized that… a mediation in this action might provide an opportunity to
24   resolve all outstanding litigation.” Doc. 35 at 4 (emphasis added). And Unirac’s
25   opposition likewise noted: “On November 2, 2020, EcoFasten confirmed that the
26   mediation between the parties would not be limited to this action only.” Doc. 41 at 4
27   (emphasis added).
28

                                                  6
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 7 of 9



 1          In private mediation for a dispute involving multiple cases spanning multiple
 2   jurisdictions, it is both common and appropriate for lawyers who have appeared in the
 3   various cases to participate if the mediation could affect those lawsuits. Mr. Woo has
 4   been involved in the larger dispute between the parties, as EcoFasten admits in its
 5   motion. Doc. 35 at 5; Doc. 35-1, Ex. D. Not only is he a trusted advisor to Unirac, Mr.
 6   Woo is also counsel of record in the IPR Proceedings challenging the patents EcoFasten
 7   asserted in the New Mexico Action, as well counsel of record in the Delaware I,
 8   Delaware II, and Northern District of California Actions. If the mediation could resolve
 9   any of these disputes, Mr. Woo needed to be there. But because he is not appearing in
10   this case, he did not need to apply for admission pro hac vice.
11          What happened here happens routinely in multijurisdictional disputes. If two
12   parties have litigation pending in three separate jurisdictions, represented by different
13   attorneys in each jurisdiction, then a private global mediation typically involves at least
14   one attorney from each pending case. Those attorneys do not need to appear pro hac
15   vice in every other case, nor should they. A contrary rule would just add unnecessary
16   pro hac vice applications for the clerks to deal with and unnecessary expenses for the
17   parties, with no benefit to anyone. Consider also disputes that involve disputes across
18   different countries. It is not uncommon for a patent dispute, for example, to involve
19   multiple actions pending in courts and administrative tribunals in the United States, the
20   United Kingdom, and Japan. A global mediation designed to resolve all pending
21   disputes will require an attorney from each of those jurisdictions. Not only would it be
22   unnecessary and impractical for each of those attorneys to apply for admission pro hac
23   vice in every other jurisdiction, but it may be impossible. A British or Japanese attorney
24   cannot appear pro hac vice in this District. But it is nevertheless entirely appropriate for
25   all of the attorneys working on the various disputes to participate in the global
26   mediation. And this is so even if the global mediation is used to satisfy the various
27   jurisdictions’ requirements to conduct good-faith settlement discussions.
28

                                                  7
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 8 of 9



 1          As explained above, the only person(s) physically present within the District were
 2   one or both of EcoFasten’s representatives. Their presence within the District—during a
 3   mediation session that was conducted via videoconference with participants located in
 4   other states—does not trigger LRCiv 83.1’s requirements for Unirac’s counsel. Indeed,
 5   if such were the case, taken to its logical conclusion, then by participating in the
 6   mediation, EcoFasten’s counsel would be considered to have practiced law in each of
 7   Georgia, New Mexico, California, and Indiana.
 8                 3.     Neither EcoFasten Nor the Mediator Objected to Mr. Woo’s
                          Participation in the Mediation, and Opposing Counsel Did Not
 9                        Raise Pro Hac Vice.
10          Absent some agreement by the parties or prohibition by the mediator, a party can
11   have a trusted advisor participate in the mediation. Indeed, the Mediation Agreement
12   itself provided: “Persons other than the parties, their representatives, their counsel, and
13   the mediator may attend the mediation only with the consent of the parties and the
14   mediator.” Doc. 35-1, Ex. 2 at 2. Here, both EcoFasten and the mediator, Mr. Powell,
15   had notice or were aware of Mr. Woo’s involvement in advance of the mediation
16   session. See Doc. 35-1, Ex. C. EcoFasten was aware of Mr. Woo’s involvement in the
17   mediation because he sent Unirac’s proposal to EcoFasten. Id. Likewise, the mediator
18   was aware of Mr. Woo’s involvement as Mr. Woo participated in Unirac’s pre-
19   mediation meeting with the mediator on January 25, 2021. Doc. 41-1 at ¶ 11; Strickland
20   Decl., ¶ 5. Fully aware and informed in advance of Mr. Woo’s involvement in the
21   mediation, neither EcoFasten nor the mediator objected before or during the mediation
22   session.
23          Moreover, throughout the course of the mediation process, and very tellingly,
24   EcoFasten’s counsel never raised the issue of pro hac vice admission for Mr. Woo or
25   otherwise suggest that it was improper for Mr. Woo to participate on behalf of Unirac.
26          The mediator’s and counsel’s apparent lack of concern about Mr. Woo’s pro hac
27   status not only reflects established norms for mediation (as already discussed above), but
28   comports with the rules of professional responsibility as updated in most states to

                                                   8
       Case 2:19-cv-05750-MTL Document 65 Filed 04/01/21 Page 9 of 9



 1   address the temporary practice of law by out-of-state lawyers. Arizona addresses the
 2   issue in ER 5.5(c), which states that a lawyer admitted in another . . . jurisdiction . . .
 3   may provide legal services on a temporary basis in Arizona, without admission, if either
 4   (2) “a person the lawyer is assisting” is authorized to appear in the proceeding or (3) the
 5   temporary legal services “are in or reasonably related to a ... mediation” either in
 6   Arizona or another jurisdiction. Ariz. Sup. Ct. R. 42, ER 5.5(c)(2) & (3). Thus, Mr.
 7   Woo’s participation in the mediation not only complied with the District of Arizona’s
 8   local rules, but also with Arizona’s ethics rules.
 9   IV.     CONCLUSION
10           For the foregoing reasons, Unirac respectfully submits that the Court should not
11   sanction Mr. Woo because he has not been practicing in this District, nor has he
12   appeared or participated in the present litigation. Consequently, he was not required to
13   apply for admission pro hac vice.
14           DATED this 1st day of April, 2021.
15                                               OSBORN MALEDON, P.A.
16                                               By: /s/David B. Rosenbaum
                                                     David B. Rosenbaum
17                                                   Eric M. Fraser
                                                     Travis C. Hunt
18                                                   2929 N. Central Avenue, Suite 2100
19                                                   Phoenix, Arizona 85012-2793

20                                                      Andrew G. Strickland (pro hac vice)
                                                        William B. Dyer, III (pro hac vice)
21                                                      Lee & Hayes, P.C.
22                                                      75 14th Street, Ste 2500
                                                        Atlanta, GA 30309
23
                                                 Attorneys for Defendant
24
25   8931219_4

26
27
28

                                                    9
